DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 16 and 29 have been amended. No Claim has been newly added or cancelled. The status of claims 16-18 and 20-30 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 16 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Keith (US20130077486A1) in view of Chiu et al (US 6505253 B1).

Regarding claim 16 (Currently Amended), Keith’486 discloses a method for controlling a bandwidth over a variable communication link (see, wireless link with media losses, par 0115) connecting a first client network element and a second client network element (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element), wherein the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) is configured to send to the second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172) data traffic comprising at least a best effort traffic flow of packets and there are at least two packet flows traversing the variable communication link (see, appliance 200 configured to send data traffic to appliance 200’ with bandwidth control, traffic contains flows belongs to multiple network service classes such as real-time service and best effort service sharing the common wireless link, par 0116-0117, 0290-0291), the method comprising: 
at the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172), marking a number of best effort packets of the best effort traffic flow with a respective control code (see, Fig. 2A and 4B, appliance 200 inserts transmit number and code number into data packet’s header of the best effort flow, par 0113, 0145, 0272-0273. Noted, DSCP’s code number for best effort class is 0 and transmit number corresponding to control code, par 0273), the control code (see, transmit number, par 0145) taking, in each of the number of best effort packets, a value within a predetermined ordered control sequence of values (see, 32 bit identifier such as transmit number is an increasing number used to reference an instance of a transmission of data packet, DSCP bits of code number=0 to indicate best effort packet, par 0145, 0148, 0272-0273), and sending the marked best effort packets to the second client network element through the variable communication link (see, sender-side appliance send packets of different marked service class including best effort class to receiver side appliance via wireless link, par 0115-0116, 0245, 0291); 
at the second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172), checking the control code of each marked best effort packet (see, first appliance 200 controls the flow of data on the receiver side by identifier such as transmit number and code number, par 0116, 0145, 0148, 0272-0273) and, in case of detection of a missing value of the control code within the control sequence, sending to the first client network element a feedback packet indicative of an adjustment of a bandwidth of the variable communication link (see, receiver forwards transmission rate limits to the sender via ACK packet to adapt data rates and bandwidth utilization on the wireless link with data flow control techniques such as recongestion when detecting high packet loss,  par 0037, 0118-0119, 0123. Noted, packet lost detected by checking incremental transmit number of each data packet, par 0145-0146); and 
at the first client network element, upon reception of the feedback packet, adjusting the bandwidth of the variable communication link (Notes, appliance 200 selects a recongestion algorithm to adjust the bandwidth of wireless link upon monitored packet loss rate after receiver forwards transmission rate limits to the sender via ACK packet, par 0037, 0118, 0139-0140).
Keith’486 discloses all the claim limitations but fails to explicitly teach:
at the second client network element, checking the control code of each marked best effort packet and, in case of detection of a missing value of the control code within the control sequence, sending to the first client network element a packet containing a feedback code indicative of an adjustment of a bandwidth of the variable communication link which shall be taken by said first client network element, wherein said feedback code is a fixed value selected within said predetermined ordered control sequence of values; and 
at the first client network element, upon reception of the packet containing the feedback code, adjusting the bandwidth of the variable communication link.

However Chiu’253 from the same field of endeavor (see, fig.2, computer intemetwork 200 including LANs and a plurality of stations, Col.10 line 36-51) discloses:
see, receiving computer, Col.4 line 41-60), checking the control code of each marked best effort packet (see, best effort packets between sending and receiving computer marked with sequence number, and receiver checks sequence number if any packets are missing, Col.4 line 41-60) and, in case of detection of a missing value of the control code (see, sequence number in each packet, Col.4 line 41-60) within the control sequence, sending to the first client network element a packet containing a feedback code (see, bit map length in bit map length field of ACK message, Col. 8 line 59-66. Noted, bit map length not equal to 0 such as 1 indicates missing packet and transmitting station reduces its transmission rate, Col.8 line 59, Col.9 line 1-6 and 47-53) indicative of an adjustment of a bandwidth of the variable communication link which shall be taken by said first client network element (see, when missing packet are detected by monitoring sequence number in the packets, receiving station sends ACK message, the ACK message contains the bit map length field and transmitting station reduces transmission rate upon receiving ACK message indicating that packets have been lost (by bit map length not equal to 0),  Col.4 line 41-60, Col.8 line 59-Col.9 line 1-6), wherein said feedback code (see, bit map length in bit map length field of ACK message, Col. 8 line 59-66. Noted, bit map length not equal to 0 such as 1 indicates missing packet and transmitting station reduces transmission rate, Col.8 line 59-66, Col.9 line 1-6 and 47-53) is a fixed value selected within said predetermined ordered control sequence of values (see, bit map length = 1 in bit map length field of ACK message, and 1 is within sequence number range, Col.8 line 59, Col.9 line 1-6 and 47-53); and 
at the first client network element, upon reception of the packet containing the feedback code, adjusting the bandwidth of the variable communication link (see, transmitting Station reduces transmission rate on the data link to the receiving station upon receipt of an ACK message indicating that packets have been lost by bit length field not equal to 0, Col.8 line 59-66, Col.9 line 1-6 and 47-53).
Col.5 line 38-54).


Regarding claim 17 (Previously Presented), Keith’486 discloses the method according to claim 16 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element), wherein the marking at the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) comprises writing the control code into a number of bits of a header of the best effort packet (see, sender add an identifier such as code number=0 and transmit number into header within each best effort packet of the flow, par 0113, 0145, 0148, 0272-0273).

Regarding claim 18 (Previously Presented), Keith’486 discloses the method according to claim 17 (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038 ), wherein the number of bits is comprised in a diffserv field of an internet protocol header of the best effort packet (see, DSCP (differentiated service code point) bits of code number=0 in the header to indicate packet of best effort traffic with Internet Control Message Protocol (ICMP), par 0183, 0272-0273, 0314).
Regarding claim 29 (Currently Amended), Keith’486 discloses a communication network (see, fig. 1A, wireless communication network including network optimization appliances serving between clients and servers, par 0035 and 0037) comprising: 
a first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) and a second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172) connected through a variable communication link (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115), 4Application No. 16/319,884 Reply to Office Action of October 1, 2020 
wherein the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) is configured to send to the second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172) data traffic comprising at least a best effort traffic flow of packets, and the variable communication link carries at least two traffic flows (see, appliance 200 configured to send data traffic to appliance 200’ with bandwidth control, traffic contains flows belongs to multiple network service classes such as real-time service and best effort service sharing the common wireless link, par 0116-0117, 0290-0291); 
wherein the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) is configured to: 
mark a number of best effort packets of the best effort traffic flow with a respective control code (see, Fig. 2A and 4B, appliance 200 inserts transmit number and code number into data packet’s header of the best effort flow, par 0113, 0145, 0272-0273. Noted, DSCP’s code number for best effort class is 0 and transmit number corresponding to control code, par 0273), the control code (see, transmit number, par 0145) taking, in each of the number of best effort packets, a value within a predetermined see, 32 bit identifier such as transmit number is an increasing number used to reference an instance of a transmission of data packet, DSCP bits of code number=0 to indicate best effort packet, par 0145, 0148, 0272-0273); and 
send the marked best effort packets to the second client network element through the variable communication link (see, sender-side appliance send packets of different marked service class including best effort class to receiver side appliance via wireless link, par 0115-0116, 0245, 0291); 
wherein the second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172) is configured to: 
check the control code of each marked best effort packet (see, first appliance 200 controls the flow of data on the receiver side by identifier such as transmit number and code number, par 0116, 0145, 0148, 0272-0273) and, in case of detection of a missing value of the control code within the control sequence, send to the first client network element a feedback packet indicative of an adjustment of a bandwidth of the variable communication link (see, receiver forwards transmission rate limits to the sender via ACK packet to adapt data rates and bandwidth utilization on the wireless link with data flow control techniques such as recongestion when detecting high packet loss,  par 0037, 0118-0119, 0123. Noted, packet lost detected by checking incremental transmit number of each data packet, par 0145-0146); 
and wherein the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) is further configured to, upon reception of the feedback packet, adjust the bandwidth of the variable communication link (Notes, appliance 200 selects a recongestion algorithm to adjust the bandwidth of wireless link upon monitored packet loss rate after receiver forwards transmission rate limits to the sender via ACK packet, par 0037, 0118, 0139-0140).
Keith’486 discloses all the claim limitations but fails to explicitly teach:

check the control code of each marked best effort packet and, in case of detection of a missing value of the control code within the control sequence, send to the first client network element a packet containing a feedback code indicative of an adjustment of a bandwidth of the variable communication link which shall be taken by said first client network element, wherein said feedback code is a fixed value selected within said predetermined ordered control sequence of values; and 
wherein the first client network element is further configured to, upon reception of the packet containing the feedback code, adjust the bandwidth of the variable communication link.

However Chiu’253 from the same field of endeavor (see, fig.2, computer intemetwork 200 including LANs and a plurality of stations, Col.10 line 36-51) discloses:
wherein the second client network element (see, fig. 3, receiving computer, Col.4 line 41-60, Col.10 line 52-64) is configured to: 
check the control code of each marked best effort packet (see, best effort packets between sending and receiving computer marked with sequence number, and receiver checks sequence number if any packets are missing, Col.4 line 41-60) and, in case of detection of a missing value of the control code (see, sequence number in each packet, Col.4 line 41-60) within the control sequence, send to the first client network element a packet containing a feedback code (see, bit map length in bit map length field of ACK message, Col. 8 line 59-66. Noted, bit map length not equal to 0 such as 1 indicates missing packet and transmitting station reduces its transmission rate, Col.8 line 59, Col.9 line 1-6 and 47-53) indicative of an adjustment of a bandwidth of the variable communication link which shall be taken by said first client network element (see, when missing packet are detected by monitoring sequence number in the packets, receiving station sends ACK message, the ACK message contains the bit map length field and transmitting station reduces transmission rate upon receiving ACK message indicating that packets have been lost (by bit map length not equal to 0),  Col.4 line 41-60, Col.8 line 59-Col.9 line 1-6), wherein said feedback code (see, bit map length in bit map length field of ACK message, Col. 8 line 59-66. Noted, bit map length not equal to 0 such as 1 indicates missing packet and transmitting station reduces transmission rate, Col.8 line 59-66, Col.9 line 1-6 and 47-53) is a fixed value selected within said predetermined ordered control sequence of values (see, bit map length = 1 in bit map length field of ACK message, and 1 is within sequence number range, Col.8 line 59, Col.9 line 1-6 and 47-53); and 
wherein the first client network element (see, fig. 3, transmitting Station, Col.9 line 47-53, Col.10 line 52-64) is further configured to, upon reception of the packet containing the feedback code, adjust the bandwidth of the variable communication link (see, transmitting Station reduces transmission rate on the data link to the receiving station upon receipt of an ACK message indicating that packets have been lost by bit length field not equal to 0, Col.8 line 59-66, Col.9 line 1-6 and 47-53).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication network as taught by Chiu’253 into that of Keith’486. The motivation would have been to implement reliable multicast with large quantities of destination stations sending large numbers of ACK/NACK feedback (Col.5 line 38-54).

Regarding claim 30 (Currently Amended), Keith’486 discloses the communication network according to claim 29 (see, fig. 1A, wireless communication network including network optimization appliances serving between clients and servers, par 0035 and 0037), wherein the bandwidth is the bandwidth of a VLAN sub-interface of a physical interface of the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) and the second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172) towards the variable communication link (see, bandwidth of wireless VLAN link between sender and receiver, par 0116, 0253-0254).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keith’486 in view of Chiu’253 as applied to claim 16 above, and further in view of Anandakumar et al (US 6804244 B1, Priority Date Dec 14, 1999).

Regarding claim 20 (Previously Presented), Keith’486 modified by Chiu’253 discloses the method according to claim 16 (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038 ). 
The combination of Keith’486 and Chiu’253 discloses all the claim limitations but fails to explicitly teach: the checking at the second client network element comprises setting an alert counter to an initial value and incrementing the alert counter by 1 in case of the detection of one missing value of the control code within the control sequence.
However Anandakumar’244 from the same field of endeavor (see, fig. 1, adaptive control of combinations of source rate and diversity rate in packet switched network including, abstract, col. 4 line 9-12) discloses: the checking at the second client network element comprises setting an alert counter to an initial value and incrementing the alert counter by 1 in case of the detection of one missing value of the control code within the control sequence (see, simple packet loss rate calculation by counting up the number of lost packet over a predetermined window interval, col. 22 line 6-17. Note: implies initial value should 0).
col. 22 line 6-9).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Keith’486 in view of Waclawsky’610 and Anandakumar’244 as applied to claim 20 above, and further in view of Rosberg (US 20070280245 A1).

Regarding claim 21 (Previously Presented), Keith’486 modified by Chiu’253 and Anandakumar’244 discloses the method according to claim 20 (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038 ), wherein the checking at the second client network element (see, appliance 200 controls the flow of data on the receiver side by identifier such as transmit number and code number, par 0116, 0145, 0148, 0272-0273). 
The combination of Keith’486, Chiu’253 and Anandakumar’244 discloses all the claim limitations but fails to explicitly teach: wherein the checking at the second client network element further comprises comparing a current value of the alert counter with a threshold, and wherein the sending to the first client network element a packet containing a feedback code is performed when the current value of the alert counter exceeds the threshold.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses:
wherein the checking at the second client network element further comprises comparing a current value of the alert counter with a threshold (see, fig. 4, set value of field UTIL_REV in RMP packet by comparing estimated packet loss with required maximum packet loss rate plus the threshold L_TH1 (step 408), or comparing estimated packet loss with required maximum packet loss minus the threshold L_TH2 (step 409), par 0054), and wherein the sending to the first client network element a packet containing a feedback code is performed when the current value of the alert counter exceeds the threshold (see, fig. 2a and 4, field UTIL_REV of RMP packet set to 1 to indicate flow fair rate to be reduced when estimated packet loss is greater than the required maximum packet loss rate plus the threshold L_TH1 (step 408), send the backward RMP packet back to origin edge router, par 0016, 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rosberg’245 into that of Keith’486 modified by Chiu’253 and Anandakumar’244. The motivation would have been to meet their QoS requirements by determining the active flows and computing their transmission rates (par 0051).


Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Keith’486 in view of Chiu’253 as applied to claim 16 above, and further in view of Rosberg’245.

Regarding claim 22 (Previously Presented), Keith’486 discloses the method according to claim 16 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element), wherein the feedback packet sent from the second client network element to the first client network element (see, receiver forwards transmission rate limits to the sender via ACK packet, par 0118).
The combination of Keith’486 and Chiu’253 discloses all the claim limitations but fails to explicitly teach:
wherein the packet containing a feedback code is a best effort packet sent from the second client network element to the first client network element.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses: wherein the packet containing a feedback code is a best effort packet sent from the second client network element to the first client network element (see, destination edge router send the backward RMP packet back to origin source edge router, an RMP backward packet of Type II carries updated feedback information of the respective flow and a flow of Type II has a QoS level without a minimum transmission rate corresponding to best effort flow, par 0016, 0037, 0039, 0055 line 45-47).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rosberg’245 into that of Keith’486 modified by Chiu’253. The motivation would have been to meet their QoS requirements by determining the active flows and computing their transmission rates (par 0051).


Regarding claim 23 (Previously Presented), Keith’486 modified by Waclawsky’610 discloses the method according to claim 16 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element).
The combination of Keith’486 and Chiu’253 discloses all the claim limitations but fails to explicitly teach: wherein the feedback code takes a fixed value selected within the predetermined ordered control sequence of values.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses: wherein the feedback code takes a fixed value selected within the predetermined ordered control sequence of values (see, feedback UTIL_REV field comprises a pattern of one or more bits in the packet header set as 1 if reduce flow fair rate, -1 if increase flow fair rate and 0 if no change, par 0047, 0050, 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rosberg’245 into that of Keith’486 modified by Waclawsky’610. The motivation would have been to meet their QoS requirements by determining the active flows and computing their transmission rates (par 0051).

Regarding claim 24 (Previously Presented), Keith’486 modified by Chiu’253 discloses the method according to claim 16 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element).
The combination of Keith’486 and Chiu’253 discloses all the claim limitations but fails to explicitly teach: wherein the feedback code is indicative of a reduction of the bandwidth.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses: wherein the feedback code is indicative of a reduction of the bandwidth (see, field UTIL_REV of packet header for feedback set as 1 to reduce flow fair rate, par 0050, 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rosberg’245 into that of Keith’486 modified by Chiu’253. The motivation would have been to meet their QoS requirements by determining the active flows and computing their transmission rates (par 0051).

Regarding claim 25 (Previously Presented), Keith’486 modified by Chiu’253 discloses the method according to claim 24 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element).
The combination of Keith’486 and Chiu’253 discloses all the claim limitations but fails to explicitly teach: wherein at the first client network element the adjusting the bandwidth comprises reducing the bandwidth by a predetermined discrete amount.

see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses: wherein at the first client network element  the adjusting the bandwidth comprises reducing the bandwidth by a predetermined discrete amount (see, Fig. 2b, the upper bound of the output link utilization at source edge router incremented or decremented by configurable constant BW_UTIL_CONST which is a positive number, par 0016, 0047-0048).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rosberg’245 into that of Keith’486 modified by Chiu’253. The motivation would have been to maintain and update the data structures (par 0048).

Regarding claim 26 (Previously Presented), Keith’486 modified by Rosberg’245 discloses the method according to claim 24 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element).
The combination of Keith’486 and Rosberg’245 discloses all the claim limitations but fails to explicitly teach: wherein the predetermined discrete amount is a fixed fraction of a total bandwidth of the best effort traffic flow.

However Chiu’253 from the same field of endeavor (see, fig.2, computer intemetwork 200 including LANs and a plurality of stations, Col.10 line 36-51) discloses: see, transmitting Station reduces its transmission rate by multiplying its current rate by a fraction such as 0.25 upon receipt of an ACK message indicating that packets have been lost, Col. 9 line 47-53. Noted, best effort packets between sending and receiving computer marked with sequence number, and receiver checks sequence number if any packets are missing, Col.4 line 41-60).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Chiu’253 into that of Keith’486 modified by Rosberg’245. The motivation would have been to spread out the ACK messages in order to prevent congestion (Col.8 line 13-26).

Regarding claim 27 (Previously Presented), Keith’486 discloses the method according to claim 16 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element), further comprising, at the first client network element, adjusting bandwidth (Notes, appliance 200 selects a recongestion algorithm to adjust the bandwidth of wireless link upon monitored packet loss rate after receiver forwards transmission rate limits to the sender via ACK packet, par 0037, 0118, 0139-0140). 
The combination of Keith’486 and Chiu’253 discloses all the claim limitations but fails to explicitly teach: at the first client network element, increasing the bandwidth when the best effort packets are marked with control codes comprising a pre-determined number of the control sequences without receiving, in the meanwhile, any packet containing the feedback code from the second client network element.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 00388) discloses: increasing the bandwidth when the best effort packets are marked with control codes comprising a pre-determined number of the control sequences without receiving, in the meanwhile, any packet containing the feedback code from the second client network element (see, configurable constant INIT_RATE utilized by the edge router process to initialize the transmission rate of a new active flow without a minimum rate requirement, par 0043. Note 1: bandwidth increase from 0 to INIT_RATE for new active flow without receiving backward packet containing feedback code; Note 2: Note: each flow marked by same value in TOS field of their header to indicate QoS level and default QoS level corresponding to best effort service which has no service requirements, par 0036-0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rosberg’245 into that of Keith’486 modified by Chiu’253. The motivation would have been to maintain and update the data structures residing in the edge router process (par 0043).

Regarding claim 28 (Previously Presented), Keith’486 modified by Chiu’253 discloses the method according to claim 27 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element).


However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses: wherein the increasing comprises increasing the bandwidth by a further predetermined discrete amount (see, bandwidth increased by configurable constant INIT_RATE which is a positive number, par 0043).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rosberg’245 into that of Keith’486 modified by Chiu’253. The motivation would have been to maintain and update the data structures residing in the edge router process (par 0043).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473